255 P.3d 623 (2011)
242 Or. App. 356
STATE of Oregon, Plaintiff-Respondent,
v.
David L. KUTNYAK, Defendant-Appellant.
090342391; A143308.
Court of Appeals of Oregon.
Submitted February 24, 2011.
Decided April 20, 2011.
Peter Gartlan, Chief Defender, and Ryan T. O'Connor, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, David B. Thompson, Interim Solicitor General, and Jeff J. Payne, Assistant Attorney General, filed the brief for respondent.
*624 Before ORTEGA, Presiding Judge, and ROSENBLUM, Judge, and SERCOMBE, Judge.
PER CURIAM.
Affirmed. State v. Tryon, 242 Or.App. 51, 255 P.3d 498 (2011).